EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Akihiro Yamazaki (Reg. No. 46,155) on 22 August 2022.
The application has been amended as follows: 
Please amend the following claims:
1. (currently amended) A functional member-attached glass window, comprising:
a glass window comprising a glass plate and configured to be erected on a floor surface of a building;
a functional member having a surface area smaller than a surface area of the glass plate in the glass window;
a spacer positioned between the functional member and the glass plate of the glass window such that a space is formed between the functional member and the glass plate; and
a fastening part fastening the functional member to the spacer and joining the functional member to the spacer,
wherein the functional member is pasted to the glass plate of the glass window via the spacer such that the functional member is positioned apart from and higher than the floor surface of the building,
wherein the spacer includes a first end surface pasted to the glass plate with a first adhesive agent, and a second end surface pasted to a vertical edge portion of the functional member with a second adhesive agent.

10. (currently amended) A functional member-attached glass window, comprising:
a glass window comprising a glass plate and configured to be erected on a floor surface of a building;
a functional member having a surface area smaller than a surface area of the glass plate; 
a spacer positioned between the functional member and the glass plate of the glass window such that a space is formed between the functional member and the glass plate; and
a linear member having one end fixed to the functional member or the spacer, and another end fixed to a sash or the building to which the glass window is to be attached,
wherein the functional member is pasted to the glass plate of the glass window with the spacer such that the functional member is positioned apart from and higher than the floor surface of the building,
wherein the spacer includes a first end surface pasted to the glass plate with a first adhesive agent, and a second end surface pasted to a vertical edge portion of the functional member with a second adhesive agent.

The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a functional member-attached glass window having the combination of structural elements set forth in the independent claims, the structural cooperative relationships of elements set forth in the independent claims and the structural configuration capable of performing the functions set forth in the independent claims.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635